          Case 1:19-cr-00579-VM Document 71
                                         72 Filed 11/20/20
                                                   11/23/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                          United States Attorney
                                                          Southern District of New York

                                                          The Silvio J. Mollo Building
                                                          One Saint Andrew’s Plaza
                                                          New York, New York 10007


                                                          November 20, 2020

BY ECF
Hon. Victor Marrero
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
                                                                                         11/23/2020
New York, NY 10007-1312

   Re:         United States v. Ruben Ramirez, S1 19 Cr. 579 (VM)

Dear Judge Marrero:

         The Government writes further to the Court’s November 16, 2020 order that granted
pretrial release to Ruben Ramirez. Based on conversations with the Magistrate Clerk’s office, the
Clerk’s office has requested clarification as to which conditions apply to Ramirez’s release. After
discussing with counsel for Ramirez, the parties jointly request that the Court so-order that the
following will be the conditions of Mr. Ramirez’s pretrial release:

      x       Pretrial Supervision as directed;
      x       Home detention secured by electronic location monitoring; 1
      x       $175,000 personal recognizance bond co-signed by three individuals approved by the
              United States Attorney’s Office;
      x       The defendant shall continue or actively seek employment;
      x       The defendant shall surrender any travel documents to Pretrial Services and not obtain
              any additional travel documents;
      x       The defendant shall not communicate with any co-defendants outside the presence of
              counsel, except his wife Claudia Juarez;
      x       The defendant shall not possess a firearm, destructive device, or other weapon;
      x       The defendant shall not use or unlawfully possess a narcotic drug or other controlled
              substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical
              practitioner;
      x       The defendant shall submit to testing for a prohibited substance if required by the pretrial
              services office or supervising officer;


          1
         The defendant is restricted to his residence at all times except for employment; education;
religious services; medical for himself or his wife, substance abuse, or mental health treatment;
attorney visits; court appearances; court-ordered obligations; or other activities approved in
advance by the pretrial services office or supervising officer.
       Case 1:19-cr-00579-VM Document 71
                                      72 Filed 11/20/20
                                               11/23/20 Page 2 of 2

                                                                                         Page 2


x     The defendant shall report as soon as possible, to the pretrial services office or
      supervising officer, every contact with law enforcement personnel, including arrests,
      questioning, or traffic stops; and
x     The defendant’s travel is restricted to the Middle District of Florida, the Eastern District
      of New York, the Southern District of New York, and all points in between when
      traveling for scheduled court appearances.

    The parties are available to address any questions the Court may have.


                                          Respectfully submitted,

                                          AUDREY STRAUSS
                                          Acting United States Attorney



                                      by: /s/                            .
                                          Ryan B. Finkel
                                          Assistant United States Attorney
                                          (212) 637-6612




                11/23/2020
